Citation Nr: 0829614	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDING OF FACT

Throughout the appeal period, symptoms of the veteran's 
anxiety disorder, including frequent panic attacks and social 
isolation, have resulted in occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no 
higher, are met for anxiety disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain.  The Board 
notes that the veteran was not specifically informed to 
submit medical or lay evidence demonstrating the effect a 
worsening of his anxiety has on his employment and daily 
life.  The Board finds that no prejudice resulted, however, 
because the veteran was told to submit any evidence, to 
include his own statement, "describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by [his] disability," which 
would include any impact on the veteran's employment and 
daily life, and the veteran was provided notice of the 
appropriate rating criteria, which explicitly include effect 
on employment and daily life.  In June 2007, the veteran was 
notified that disabilities are rated on the basis of 
diagnostic codes and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  Although the April 2004 and June 2007 
notice letters postdated the initial adjudication, no 
prejudice resulted as the claim was subsequently 
readjudicated without taint from the prior decision after 
each letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the May 2002 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  The 
Board notes that it appears that there are outstanding 
private treatment records.  The veteran has been asked to 
submit these records or an Authorization and Consent to 
Release Information form, most recently in June 2007, but he 
has failed to do so.  The veteran is responsible for 
providing pertinent evidence in his possession.  See Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is 
not a one-way street; if a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Additionally, the Board finds that 
the evidence of record satisfactorily depicts the extent of 
the veteran's disability.  Consequently, the Board finds the 
claim ready for adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for anxiety by the RO in a May 1970 decision, 
based on a history of depression at separation and a post-
service diagnosis of anxiety, and a 30 percent rating was 
assigned.  The veteran contends that a higher rating is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.

A July 2000 VA examination record reports that the veteran 
was adequately dressed and groomed, in contact with reality, 
coherent, relevant, and logical, with no delusions, suicidal 
or homicidal ideation, or hallucinations.  Affect, memory, 
and intellectual functioning were adequate, and the veteran 
was oriented to time, place, and person.  Insight was poor.  
The examiner assigned a GAF score of 60 to 65, which 
corresponds to a finding of some mild, near moderate, 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

A September 2002 VA examination record reports that the 
veteran was alert, adequately groomed, aware, in contact with 
reality, and oriented to person, place, and time.  Answers 
were relevant, coherent, and logical.  The veteran had no 
hallucinations, delusions, or suicidal or homicidal ideation; 
affect, memory, and intellectual functioning were adequate; 
and judgment was maintained.  Insight was superficial.  The 
examiner assigned a GAF score of 55, which corresponds to a 
finding of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

A July 2003 VA examination record reports that the veteran 
was clean, adequately dressed and groomed, and oriented to 
time, place, and person.  Mood was depressed, and affect was 
constricted.  Attention and concentration were good; memory, 
insight, and judgment were fair; impulse control was good; 
and speech was clear and coherent.  The veteran was not 
hallucinating, he was not suicidal or homicidal, he had no 
impairment of thought processes, and he was able to keep his 
personal hygiene and do his activities of daily living.  The 
examiner diagnosed the veteran with anxiety disorder with 
depressive features and assigned a GAF score of 50, which 
corresponds to a finding of moderate-severe symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) or impairment in social, occupational, or school 
functioning."  

A March 2008 VA examination record reports that the veteran 
was clean, with unremarkable psychomotor activity and speech; 
appropriate affect; orientation to person, time, and place; 
and intact insight and judgment.  The veteran was not able to 
do serial 7s, and it is unclear from the record whether he 
was able to spell a word forward and backward.  Thought 
process reflected a paucity of ideas, and thought content 
revealed preoccupation with one or two topics.  The veteran 
was able to interpret proverbs appropriately, and there was 
no delusion, hallucination, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or homicidal 
or suicidal thoughts.  The veteran also had fair impulse 
control, no episodes of violence, no problem with activities 
of daily living, and he was able to maintain minimum personal 
hygiene.  Memory was intact.   The examiner noted that the 
veteran worked full-time, and the veteran reported that his 
anxiety resulted in increased tardiness and the assignment of 
different duties.  The examiner diagnosed the veteran with 
anxiety disorder and assigned a GAF score of 65, which 
corresponds to some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  The examiner opined that the anxiety resulted 
in an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

Private and VA treatment records dating through January 2008 
report the veteran's history of feeling, anxious, restless, 
and irritable, with poor tolerance to people, noise, and 
frustration.  The records note that the veteran had sleep 
disturbances, nightmares, low motivation, poor impulse 
control, poor interest in daily activities, social isolation, 
poor social and family functioning, and frequent panic 
attacks.  The records also consistently indicate that there 
is no suicidal or homicidal ideation; that there is no 
evidence of a thought or speech disorder, hallucinations, or 
delusions; that the veteran is adequately groomed; that the 
veteran is oriented to at least time, place, and person; and 
that the veteran has worked throughout the appellate period, 
though his anxiety disorder is exacerbated by his job, 
particularly after the veteran switched positions (due to 
unrelated medical conditions) in approximately 2002.  The 
records report global assessment of functioning (GAF) scores 
of 45 ("serious symptoms or impairment", 50, and 55, and 
assessments of "severe" anxiety disorder.  

Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, due to symptoms 
such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The Board finds that the evidence warrants a rating of 50 
percent, but no higher, based on the evidence of frequent 
panic attacks, social impairment, and occupational 
impairment.  A rating in excess of 50 percent is not 
warranted, however, as symptomatology does not rise to the 
level contemplated by the rating criteria.  The Board 
initially notes that the veteran has been assigned GAF scores 
of 45 and 50, which correspond to "serious symptoms or any 
serious impairment in social, occupational, or school 
functioning" and has been assessed with "severe" anxiety 
disorder.  GAF scores and an examiner's assessment of the 
severity of the condition must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned  See 38 C.F.R. § 
4.126(a).  This is due, in part, because the scores and 
assessments are generally based on the veteran's symptoms 
that particular day, rather than based on any long-term 
symptomatology.  

The veteran's symptomatology does not approximate the 
criteria for a rating in excess of 50 percent.  The evidence 
of record does not indicate that the veteran has obsessional 
ritual, impaired speech, violent episodes, a thought 
disorder, hallucinations, violent outbursts, or homicidal or 
suicidal ideation.  Additionally, although the evidence 
indicates that the veteran has "frequent" panic attacks, 
there is no indication that the panic attacks affect the 
veteran's ability to function independently; rather, the 
evidence indicates that the veteran is still able to work and 
perform, independently, his activities of daily living.  
Finally, the medical evidence consistently indicates that the 
veteran is well-groomed and neat in appearance and that he is 
oriented to person, place, and time.  The Board notes that 
the evidence indicates that the veteran has poor social 
functioning and some occupational impairment.  On the whole, 
however, the veteran's symptoms are not consistent with the 
disability picture created by the higher rating; 
consequently, a higher rating must be denied.  


ORDER

A rating of 50 percent, but no higher, for anxiety disorder 
is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


